348 S.W.3d 129 (2011)
Joseph E. FLEMING, Sr., Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95835.
Missouri Court of Appeals, Eastern District, Division Three.
September 13, 2011.
Lisa M. Stroup, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Terrence M. Messonnier, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR. P.J. and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Joseph Edward Fleming, Sr. ("Movant") appeals the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing because his trial counsel was ineffective (1) for failing to locate, interview, subpoena, endorse, and call as a witness Barbara Weber ("Weber"); (2) for failing to failing to locate, interview, subpoena, endorse, and call as a witness Thomas Curdillo ("Curdillo"); (3) for failing to object and/or request a mistrial when the jurors saw Movant in custody when he was brought into the courtroom; and (4) for failing to object when the State argued, "[a]nd the only way to protect [the complaining witness] is to find him guilty of all charges" and "[t]he only reason [the complaining witness] can't be afraid is if you find him guilty of all the charges."
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, *130 setting forth the reasons for this order pursuant to Rule 84.16(b).